Citation Nr: 0524547	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  99-03 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left heel spur, 
claimed as secondary to service-connected right knee 
disability.

2.  Entitlement to service connection left knee 
chondromalacia, claimed as secondary to service-connected 
right knee disability.

3.  Entitlement to service connection for degenerative joint 
disease in the lumbar spine, claimed as secondary to service-
connected right knee disability.

4. Entitlement to an increased evaluation for service-
connected right knee meniscectomy/synovectomy residuals, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
April 1970.

The case comes before the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In November 2004, the Board remanded the case to 
the RO for additional development.  The case has been 
returned to the Board for appellate consideration.  

At present, this appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.  


REMAND

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA have not been fulfilled regarding the issue on appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002).  In a March 
2005 statement, the veteran requested a hearing at his local 
RO before a Veterans Law Judge.  A letter dated in April 2005 
from the Appeals Management Center indicated that the veteran 
would be scheduled for a personal hearing at the RO.  
However, there is no further evidence in the record that the 
requested hearing was scheduled, and there is no indication 
in the record that the veteran has withdrawn his request for 
a hearing.  Therefore, the veteran's case must be remanded so 
that he may be offered an opportunity to report for a hearing 
before a Veterans Law Judge.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge at 
the RO.  All correspondence pertaining to 
this matter should be associated with the 
claims folders.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


